t c memo united_states tax_court oliver w and harriet s williams petitioners v commissioner of internal revenue respondent docket no 3000-06l filed date oliver w williams pro_se gerard mackey for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and years at issue pursuant to sec_6330 petitioners seek review of respondent’s determination the issues for decision are whether petitioners have a right to a judicial review of respondent’s notice_of_determination sustaining a federal_tax_lien which covers the same tax_year as a previous federal_tax_lien in which petitioners failed to request an administrative hearing but concerns a different type of unpaid tax for that year and whether petitioners are entitled to any relief from respondent’s determination that collection may proceed a background findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and exhibits are incorporated herein by this reference petitioners resided in ossining new york when they filed this petition petitioners are oliver w williams an attorney and his wife harriet s williams a psychologist petitioners failed to pay federal_income_tax liabilities shown on their returns for the years at issue b petitioners’ installment_agreement in date petitioners and respondent entered into an installment_agreement in which petitioners agreed to pay their unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar income_tax_liability respondent’s certificate_of_official_record for record indicated petitioners were credited with making monthly payments of dollar_figure from date through date a dollar_figure payment on date monthly payments of dollar_figure from date through date and a dollar_figure payment on date pursuant to the installment_agreement petitioners did not fulfill the terms of the installment_agreement and an income_tax_liability for remains unpaid c notice_of_federal_tax_lien filing of date on date petitioners filed with their income_tax return form_5329 additional taxes attributable to iras other qualified_retirement_plans annuities modified endowment contracts and msas petitioners failed to pay the 10-percent additional tax on the early distribution as required under sec_72 on date respondent assessed the percent additional tax_liability including penalties and interest for on date respondent filed a notice_of_federal_tax_lien with respect to the 10-percent additional tax_liability and on date mailed petitioners a notice of federal tax the record also indicated that on date an overpayment credit of dollar_figure from was applied to petitioners’ tax_liability respondent did not explain why the 10-percent additional tax was assessed separately from the rest of the tax_shown_on_the_return lien filing and notice of your right to a hearing under sec_6320 first notice_of_federal_tax_lien the first notice_of_federal_tax_lien indicated the type of tax was form_5329 and the balance owing was dollar_figure the u s postal service returned the first notice_of_federal_tax_lien to respondent unclaimed petitioners did not submit to respondent a request for an administrative hearing with respect to the first notice_of_federal_tax_lien respondent’s certificate_of_official_record for record indicated that on date an overpayment credit of dollar_figure from petitioners’ tax_year was applied to the balance owing in ie the 10-percent additional tax_liability the balance owing as indicated on the first notice_of_federal_tax_lien was not reduced to reflect the dollar_figure overpayment credit d offer-in-compromise on date respondent received from petitioners a form_656 offer-in-compromise offering dollar_figure to compromise their outstanding tax_liabilities for the years at issue with a form 433-a collection information statement for wage earners and self-employed individuals petitioners failed to provide respondent produced two certificates of official record for one record pertains to the form_5329 10-percent additional tax_liability and the other record pertains to petitioners’ underpayment of individual income_tax for other than the 10-percent additional tax for purposes of this case the term record refers to the form_5329 10-percent additional tax_liability documentation verifying the monthly expenses claimed on form a pursuant to petitioners’ requests respondent on several occasions extended the time to submit the substantiating documentation on date respondent notified petitioners that if they failed to provide the requested documentation by date the offer-in-compromise would be rejected petitioners failed to provide the documentation by date and respondent returned petitioners’ offer-in- compromise for failure to provide verification of claimed expenses e notice_of_federal_tax_lien filing of date petitioners failed to pay their income_tax liabilities for the years at issue after respondent gave notice and demanded payment on date respondent filed a notice_of_federal_tax_lien with respect to the years at issue and on date mailed petitioners a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 second notice_of_federal_tax_lien the second notice_of_federal_tax_lien indicated the type of tax owing was form_1040 u s individual_income_tax_return and listed unpaid balances of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the form_656 was returned on date though the second notice in point of time it was the first notice as to all years except and respectively f administrative hearing on date petitioners submitted form request for a collection_due_process_hearing in which they claimed the second notice_of_federal_tax_lien should not have been filed because of representations made by respondent’s revenue_officer that a lien would not be filed while they were negotiating an offer-in-compromise on date petitioners mailed a letter to respondent in which they asserted that the tax_liability indicated in the second notice_of_federal_tax_lien failed to reflect the dollar_figure overpayment credit from on date respondent’s appeals_office mailed petitioners a letter acknowledging receipt of petitioners’ request for an administrative hearing on date a face-to-face conference was held between settlement officer thomas knauss and oliver w williams petitioner during the hearing petitioner asserted that the offer-in-compromise should not have been returned because he provided all requested documentation the second notice of the unpaid balance for as indicated on the second notice_of_federal_tax_lien did not include the balance owing in the first notice_of_federal_tax_lien the dollar_figure overpayment credit was applied to the form_5329 10-percent additional tax_liability reflected in the first notice_of_federal_tax_lien federal_tax_lien was prematurely filed because petitioners were negotiating an offer-in-compromise and the second notice_of_federal_tax_lien did not reflect that the overpayment credit of dollar_figure was applied to reduce the balance owing in response mr knauss informed petitioner that he could not reinstate a returned offer-in-compromise an offer-in- compromise does not prohibit the filing of a notice_of_federal_tax_lien and the amount shown on a notice_of_federal_tax_lien is not reduced when a taxpayer makes a subsequent payment at the hearing petitioner proposed an offer-in-compromise or an installment_agreement as a collection alternative mr knauss and petitioner agreed that petitioners would provide a completed form 433-a to mr knauss by date so that mr knauss could determine which collection alternative would suit petitioners’ financial situation on date petitioners faxed a letter to mr knauss requesting an extension until date to provide the completed form 433-a petitioners failed to provide the form 433-a by date or anytime thereafter on date respondent’s appeals_office issued petitioners a notice_of_determination sustaining the filing of the second notice_of_federal_tax_lien and finding the taxpayers have been given multiple opportunities to resolve these liabilities via less intrusive means but have failed to do so in a timely manner the filing of the nftl is the only means of securing the government’s interest in the taxpayers’ property and potentially collecting the unpaid liability in response to the notice_of_determination petitioners timely filed their petition with this court on date i notices of federal_tax_lien opinion the record indicates there were two separate notices of federal_tax_lien filed with respect to income_tax liabilities in the first notice_of_federal_tax_lien was filed with respect to the form_5329 10-percent additional tax_liability and the second notice_of_federal_tax_lien was filed with respect to the income_tax_liability for other than the 10-percent additional tax the second notice_of_federal_tax_lien did not include the form_5329 10-percent additional income_tax_liability petitioners concede this court lacks jurisdiction over the unpaid 10-percent additional tax_liability because they did not timely submit a request for an administrative hearing with respect to the first notice_of_federal_tax_lien see sec_6320 123_tc_1 affd 412_f2d_819 7th cir petitioners timely submitted a request for an administrative hearing with respect to the second notice_of_federal_tax_lien see sec_6320 although the first and second notices of federal_tax_lien include a income_tax_liability they cover different types of unpaid taxes see sec_6320 sec_301_6320-1 proced admin regs therefore this court has jurisdiction to review respondent’s notice_of_determination with respect to unpaid tax and the other years at issue in the second notice_of_federal_tax_lien ii standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the underlying tax_liability is properly at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the abuse_of_discretion standard requires the court to decide whether the commissioner’s determination was arbitrary capricious or without sound basis in fact or law woodral v commissioner the term underlying tax_liability under sec_6330 includes amounts self-assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6201-1 proced admin regs t c keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 iii payments petitioners contend the tax_liabilities listed in the second notice_of_federal_tax_lien did not reflect the installment_agreement payments and the overpayment creditdollar_figure because the validity of the underlying tax_liabilities is properly at issue the court reviews respondent’s determinations de novo see 116_tc_60 the record indicated petitioners were credited with making payments of dollar_figure and payments of dollar_figure pursuant to their installment_agreement the record reflected all payments received by respondent for petitioners’ income_tax_liability the balance that remained is consistent with the amounts respondent is attempting to collect as stated in the second notice_of_federal_tax_lien for therefore the court finds that the second notice_of_federal_tax_lien properly reflected the installment_agreement payments iv withdrawal of notice_of_federal_tax_lien petitioners also contend that respondent abused his discretion in sustaining the second notice_of_federal_tax_lien the record indicated that the overpayment credit of dollar_figure was applied to the form_5329 10-percent additional tax_liability recorded in the first notice_of_federal_tax_lien because they were negotiating an offer-in-compromise when the lien was filed the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay sec_6321 122_tc_287 the lien arises automatically on the date of assessment and continues until the tax_liability is satisfied or the statute_of_limitations bars enforcement sec_6322 iannone v commissioner supra pincite the notice_of_federal_tax_lien is filed with the appropriate state office or other government office in order to validate the lien against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir the notice_of_federal_tax_lien was not filed prematurely petitioners self-assessed income_tax liabilities for the years at issue petitioners were given notice_and_demand for payment for each year at issue the second notice_of_federal_tax_lien was filed on may and mailed to petitioners on date filing of the federal_tax_lien took place after assessment and notice_and_demand for payment and at each step petitioners were properly notified the record also indicated that petitioners’ offer-in-compromise was returned before the second notice_of_federal_tax_lien was issued consequently petitioners were not negotiating an offer at the time the lien was filed the commissioner may withdraw a federal_tax_lien pursuant to sec_6323 but respondent’s failure to do so in this case is not an abuse_of_discretion see crisan v commissioner tcmemo_2007_67 ramirez v commissioner tcmemo_2005_179 stein v commissioner tcmemo_2004_124 for the foregoing reasons this court finds respondent did not abuse his discretion in sustaining the filing of the second notice_of_federal_tax_lien and respondent may proceed with collections in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
